Citation Nr: 1449090	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961 and from March 1961 to February 1967.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision denied service connection for three issues - the one above as well as for hearing loss and tinnitus.  The Veteran submitted a Notice of Disagreement for each of these denials in September 2010.  Service connection for hearing loss and tinnitus was granted in rating decisions of April 2012 and May 2012, respectively.  As these were full grants of the benefits sought, these issues are not on appeal.


FINDING OF FACT

The Veteran is presumed to have been exposed to herbicides during his military service.


CONCLUSION OF LAW

The criteria to establish service connection for diabetes mellitus, to include as due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2014). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran has diabetes mellitus, which meets the first prong of service connection.  He is competent to report that he traveled to Vietnam on a plane from Clark Air Base while stationed in the Philippines.  The Board cannot independently verify the Veteran's report.  However, the Board has reviewed the record, and it finds the Veteran's report in this matter credible.    

The law provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) (including diabetes mellitus, type II) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).      

The Veteran, by virtue of his albeit limited presence in Vietnam, is presumed to have been exposed to Agent Orange.  As diabetes mellitus qualifies for presumptive service connection for those with Vietnam service, the Board must in these circumstances grant service connection.

The present decision is based on the record in this appeal, and it carries no precedential weight as to any other pending cases.  38 C.F.R. § 20.1303.


ORDER

Service connection for diabetes mellitus is granted.




____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


